JOPLIN, V.C.J.,
dissenting.
T14 Appellant argues that prior to the hearing on March 10, 2011, it had no notice that Appellee was seeking compensation for injuries to her head, neck and consequential injury to her back. And without notice it had no opportunity to defend against Appel-lee's claims.
15 On appeal, the majority of this court, after considering this argument and a review of black-letter law regarding lack of notice and opportunity to defend as being violations of due process, fails to find that Appellant in fact lacked notice of the claims.
T 16 This conclusion was hardly surprising, given that Appellant knew, among other things, that the trial court on November 25, 2009 awarded TTD benefits for the original back injury and reserved the issue of injuries to other body parts for future hearing. Additionally, Appellant knew that Claimant filed a Form 9 motion to set the case for trial and endorsed Dr. Hastings report "finding a head injury and consequential back injury."
117 Finally, not only had Appellant received all of Claimant's medical evidence pri- or to the hearing, but in December 2010, Appellant deposed Claimant's treating physician, Dr. Anagnost, who testified Claimant had sustained a consequential back injury.
1 18 So, failing to find a lack of notice was not a surprise. What was completely unexpected, however, was the majority's holding that a simple, discretionary ruling, the denial of a continuance of the hearing to depose a Dr. Wilson, was to be magically elevated to a violation of due process.
119 This holding by the majority is remarkably unprecedented. The granting or denying of motions for continuance to obtain a deposition are matters addressed to the sound discretion of the trial court. North American Compress & Warehouse Co. v. Givens, 1968 OK 121, 445 P.2d 270, 274. And such rulings are reviewed by an abuse of discretion standard, rather than by grave constitutional analysis.
20 Such a holding is also unprecedented inasmuch as Appellant thought so little of the argument that failure to grant a continuance for failure to take a deposition violated its due process rights, Appellant failed to either raise or argue this issue in its appeal to the en bane panel. And in every other case, such a failure precludes the appellate court from considering an issue raised for the first time on appeal. Dollar General Corp. v. Instaff Personnel, 2005 OK CIV APP 86, ¶8, 123 P.3d 45, 48.
21 Moreover, the facts and cireumstances of this particular ruling illustrate exactly why this denial was neither a violation of due process nor an abuse of discretion. Claimant's treating physician was Dr. Anagnost and after Claimant sustained a fall while recovering from her original back surgery, she sought treatment from Dr. Anagnost. Because he was on vacation, she was seen by his partner, Dr. Wilson, on that occasion. Subsequent to the Dr. Wilson visit, Claimant continued to be treated by Dr. Anagnost.
1 22 In December 2010, Dr. Anagnost was deposed and testified that in his opinion all the conditions associated with Claimant's back were related to the original event and he offered his opinion of the extent of her disability.4 Such was the state of affairs when the trial court denied Appellant a continuance in order to take Dr. Wilson's deposition. In my opinion, this ruling was neither an abuse of discretion nor a violation of due process. It is impossible for me to envision an end to the mischief created by a holding that a discretionary ruling failing to grant a continuance under these cireumstances is a violation of Appellant's due process rights.
1 23 I respectfully dissent.

. Appellees allege any such deposition of Dr. Wilson would be at best duplication of Dr. Anag-nost's testimony.